Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Lang on 12/15/2021.



The application has been amended as follows: 

Claim 1 (Currently-Twice-Amended): A duct for a point of sale (POS) tower, the duct comprising:
a first body portion having a first edge and a second edge; and
a second body portion having a third edge, the second body portion connected to the first body portion so as to define a duct cavity,
the first edge defining a duct cavity exhaust opening on a first side of the duct,
the second edge and the third edge defining a duct cavity inlet opening on a second side of the duct, the duct cavity inlet arranged in a vertical orientation and directly connected to an electronics housing when installed in the POS tower,
wherein
the duct cavity exhaust opening and the duct cavity inlet opening are offset from one another,
the first body portion includes a plurality of extensions, each of the plurality of extensions defining a hole,
the second body portion includes a plurality of tabs, each of the tabs sized to engage the hole of a corresponding one of the plurality of extensions.

3.	(Canceled)

5.	(Canceled)

Claim 9 (Currently-Twice-Amended): A scanner for a point of sale (POS) terminal, the scanner comprising:

a scanner tower defining a scanner tower cavity and a scanner tower exhaust leading from the scanner tower cavity to an exterior of the scanner tower; and
a duct at least partially located within the scanner tower cavity, the duct defining a duct inlet and duct exhaust fluidly connecting the electronics housing exhaust and the scanner tower exhaust, the duct cavity inlet arranged in a vertical orientation and directly connected to the electronics housing, the duct inlet and the duct exhaust located on opposite sides of the duct,
wherein the duct comprises a first body portion and a second body portion,
the first body portion including a plurality of extensions, each of the plurality of extensions defining a hole,
the second body portion including a plurality of tabs, each of the tabs sized to engage the hole of a corresponding one of the plurality of extensions.

10.	(Canceled)

13.	(Canceled)

Claim 16 (Currently-Twice-Amended): A point of sale (POS) terminal comprising:
a scanner bed;
an electronics housing located in the scanner bed, the electronics housing defining an electronics housing inlet and an electronics housing exhaust;
a scanner tower defining a scanner tower cavity and a scanner tower exhaust leading from the scanner tower cavity to an exterior of the scanner tower; and
a duct at least partially located within the scanner tower cavity, the duct comprising:

a second body portion connected to the first body portion, the second body portion having a third edge, the second edge and the third edge defining a duct cavity inlet in fluid communication with the electronics housing inlet, the duct defining a duct cavity fluidly connecting the duct cavity inlet and the duct cavity exhaust, the duct cavity inlet arranged in a vertical orientation and directly connected to the electronics housing,
wherein the duct comprises a first body portion and a second body portion,
the first body portion including a plurality of extensions, each of the plurality of extensions defining a hole, and
the second body portion including a plurality of tabs, each of the tabs sized to engage the hole of a corresponding one of the plurality of extensions.

19.	(Canceled)



Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-18 and 20 are allowable.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 9, patentability exists, at least in part, with the claimed features of “the first edge defining a duct cavity exhaust opening on a first side of the duct, the second edge and the third edge defining a duct cavity inlet opening on a second side of the duct, the duct cavity inlet arranged in a vertical orientation and directly connected to an electronics housing when installed in the POS tower, wherein the duct cavity exhaust opening and the duct cavity inlet opening are offset from one another, the first body portion includes a plurality of extensions, each of the plurality of extensions defining a hole, the second body portion includes a plurality of tabs, each of the tabs sized to engage the hole of a corresponding one of the plurality of extensions.”

Regarding independent claim 16, patentability exists, at least in part, with the claimed features of, “a duct at least partially located within the scanner tower cavity, the duct comprising: a first body portion having a first edge and a second edge, the first edge defining a duct cavity exhaust opening in fluid communication with the scanner tower exhaust, and a second body portion connected to the first body portion, the second body portion having a third edge, the second edge and the third edge defining a duct cavity inlet in fluid communication with the electronics housing inlet, the duct defining a duct cavity fluidly connecting the duct cavity inlet and the duct cavity exhaust, the duct cavity inlet arranged in a vertical orientation and directly connected to the electronics housing, wherein the duct comprises a first body portion and a second body portion, the first body portion including a plurality of extensions, each of the plurality of extensions 

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendment and RCE filed on 11/09/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841